                                                                                                       E-FILED
                                                                       Thursday, 04 April, 2019 05:59:47 PM
                                                                              Clerk, U.S. District Court, ILCD

                         IN THE UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


BOARD OF EDUCATION OF                                )
MAHOMET-SEYMOUR COMMUNITY                            )
SCHOOL DISTRICT NO. 3,                               )        Case No. 2:18-cv-2146
                                                     )
       Plaintiff,                                    )        Judge Colin Stirling Bruce
                                                     )
v.                                                   )
                                                     )
S.W. and K.W., individually and as parents and       )
Next friends of D.W., a minor, and the               )
ILLINOIS STATE BOARD OF EDUCATION,                   )
                                                     )
       Defendants.                                   )
                                                     )

                    PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       The Plaintiff, the Board of Education of Mahomet-Seymour Community School District

No. 3, (“District”), by its attorneys, Kriha Law, LLC, hereby moves this Honorable Court to enter

summary judgment in its favor. In support of its motion, the District states as follows:

       1.      This is an action brought pursuant to §1415(i) of the Individuals with Disabilities

Act for review of a decision and order issued by a hearing officer appointed by the Illinois State

Board of Education.

       2.      The hearing officer’s Final Decision and Order was issued on January 29, 2018. A

true and correct copy of the decision and order can be found in the Record at part 1, page 98-122,

which was filed by the Illinois State Board of Education on February 1, 2019 (Docket No. 22).

       3.      The subject of this motion stems from the appeal of a hearing officer’s decision that

the District denied student D.W. a free and appropriate public education and ordered that he be

placed in a general education environment at Lincoln Trail Elementary with a non-contingent

reinforcement program.


                                                 1
       4.      The hearing officer’s decision is clearly erroneous because the non-contingent

reinforcement program does not benefit D.W.

       5.      In addition, the general education placement at Lincoln Trail is inappropriate

because D.W. is clearly a disruption to the education environment, he has made little to no

academic or social progress in that environment and has exhausted the accommodations and

supports of the District.

       6.      Therefore, the only placement left is the one that the District first recommended,

the Pavilion Foundation School, which was supported by District staff unanimously.

       7.      The District’s Memorandum of Law in Support of its Motion for Summary

Judgment and Statement of Undisputed Material Facts in Support of its Motion for Summary

Judgment are being filed contemporaneously herewith and are incorporated herein.

       WHEREFORE, the Board of Education of Mahomet-Seymour Community School District

No. 3 prays this Honorable Court enter summary judgment in its favor, reverse the hearing officer’s

order in its entirety, order placement at the Pavilion Foundation School or a similar therapeutic

day school, award the District its costs and attorneys’ fees in pursuing this appeal, and award such

other and further relief as the Court deems proper and just.

                                                               Respectfully submitted,


                                                               By:    s/Darcy Kriha
                                                               Attorney for District
Darcy L. Kriha (06210325)
darcy@krihalaw.com
Kriha Law, LLC
2 Trans Am Plaza, Suite 450
Oakbrook Terrace, IL 60181
(630) 394-3790

Dated: April 4, 2019



                                                 2
                                CERTIFICATE OF SERVICE
       The undersigned, an attorney, hereby certifies that she has caused the foregoing

PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT to be filed with the Clerk of the Court

using the CM/ECF system which will send notification of such filing to the following counsel of

record this 4th day of April, 2019:


                               Olga Pribyl
                               Equip for Equality Inc.
                               20 N. Michigan Ave., Ste. 300
                               Chicago, IL 60602
                               312-895-7321
                               olga@equipforequality.org


                               George Michael Shea
                               Equip for Equality Inc
                               1 West Old State Capitol Plaza
                               Springfield, IL 62701
                               217-331-6120
                               mikes@equipforequality.org




                                                          s/Darcy Kriha
                                                          Attorney for District




                                               3
